IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                              No. 97-10090
                          Conference Calendar
                           __________________

SHAWN ERIC McGEE,

                                       Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
DALLAS COUNTY SHERIFF’S DEPARTMENT;
STATE OF TEXAS,

                                       Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:96-CV-1295
                        - - - - - - - - - -
                          August 15, 1997
Before KING, HIGGINBOTHAM, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Shawn Eric McGee, a Texas inmate (# 582006), appeals the

district court’s order denying his motion to file an out-of-time

appeal from the dismissal of his 42 U.S.C. § 1983 civil rights

complaint.     This court must examine the basis of its jurisdiction

on its own motion if necessary.     Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987).    At the time of filing the notice of appeal,

the district court had not entered a final or otherwise

appealable order; orders of the magistrate judge are not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 97-10090
                                 -2-

appealable to this court.   Trufant v. Autocon, Inc., 729 F.2d

308, 309 (5th Cir. 1984).

     McGee’s motions for appointment of counsel, for leave to

file a supplemental brief, and to amend his brief, and his three

separate motions to “add exhibits,” are DENIED as moot.

     APPEAL DISMISSED; MOTIONS DENIED AS MOOT.